Exhibit 10.10
 
EXCLUSIVE OPTION AGREEMENT
 
BETWEEN
 
SHIJIAZHUANG KIRIN MANAGEMENT CONSULTING CO.,
LTD.
 
AND
 
SHAREHOLDERS OF HEBEI ZHONGDING REAL ESTATE
DEVELOPMENT CO., LTD.
 
HEBEI ZHONGDING REAL ESTATE DEVELOPMENT CO.,
LTD.
 
NOVEMBER 2010
 
 
1

--------------------------------------------------------------------------------

 
 
Exclusive Option Agreement
 
This Exclusive Option Agreement (the “Agreement”) is entered into as of November
22, 2010, between the following Parties:
 
Party A: Shijiazhuang Kirin Management Consulting Co., Ltd.
 
Party B: All shareholders as specified in Appendix A
 
Party C: Hebei Zhongding Real Estate Development Co., Ltd.
 
Registered Address: South-eastern Corner of Gangtiebei Road and Yongjun Street,
Qiaoxi District, Xingtai City, Hebei Province, China Legal Representative: Guo
Jianfei
 
In this Agreement, Party A, Party B, Party C are called collectively as the
“Parties” and each of them is called as the “Party”.
 
WHEREAS:
 
1.           Party A is a wholly foreign-owned enterprise incorporated under the
laws of the People’s Republic of China (the “PRC”);
 
2.           Party C is a limited liability company incorporated in Xingtai,
Hebei Province;
 
3.           As of the date of this Agreement Party B are shareholders of Hebei
Zhongding Real Estate Development Co., Ltd. (hereinafter referred to as “Opco”)
and collectively legally hold all of the shares of Opco.
 
NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement according to the following terms and conditions:
 
1.           THE GRANT AND EXERCISE OF PURCHASE OPTION

   
1.1
Grant: Party B hereby grant Party A an irrevocable exclusive purchase option to
purchase all or part of the shares of Opco, currently owned by any of Party B;
Opco further hereby grant Party A an irrevocable exclusive purchase option to
purchase all or part of the assets and business of Opco, in each case in
accordance with Article 1.3 of this Agreement (the “Option”). The aforesaid
purchase options are irrevocable and shall be exercised only by Party A (or the
qualified persons appointed by Party A). The term “person” used herein shall
include any entity, corporation, partnership, joint venture and non-corporate
organizations.
   
1.2
Exercise Procedures:
      1.2.1 Party A shall notify Party B in writing prior to exercising its
option (the “Option Notice” hereinafter).

 
 
2

--------------------------------------------------------------------------------

 
 
1.2.2 The next day upon receipt of the Option Notice, Party B and Opco, together
with party A (or the qualified person appointed by Party A), shall promptly
compile a whole set of documents (the “Transfer Documents”) to be submitted to
the government bodies for approving the shares or assets and business transfer
in connection with the Option exercise so that the shares or assets and business
transfer can be transferred, in whole or in part.
 
1.2.3 Upon the completion of the compilation of all the Transfer Documents and
the Transfer Documents being confirmed by Party A, Party B and Opco shall
promptly and unconditionally obtain, together with Party A (or the qualified
person appointed by Party A), all approvals, permissions, registrations,
documents and other necessary approvals to effectuate the transfer of the shares
and remaining assets and business of Opco in connection with the Option
exercise.


1.3
Exercise Condition: Party A may immediately exercise the option of acquiring the
shares or remaining assets and business of Opco whenever Party A considers it
necessary to acquire Opco and it is doable in accordance with PRC laws and
regulations.
   
2.
PRICE OF ACQUISITION
   
2.1
Party A and Party B shall enter into relevant agreements regarding the price of
acquisition based on the circumstances of the exercise of option, and the
consideration shall be refunded to Party A or Opco at no consideration in an
appropriate manner decided by Party A.
   
2.2
Party A has the discretion to decide the time and arrangement of the
acquisition, provided that the acquisition will not violate any PRC laws or
regulations then in effect.
   
3.
REPRESENTATIONS AND WARRANTIES
   
3.1
Each party hereto represents to the other Parties that: (1) it has all the
necessary rights, powers and authorizations to enter into this Agreement and
perform its duties and obligations hereunder; (2) Party B warrant, represent and
guarantee that this Agreement, the Restructuring Exercise or the Listing shall
be in compliance with any and all applicable PRC laws and shall indemnify,
defend and hold harmless Party A and Opco for all fines, penalties, damages or
claims sustained by Party A or Opco arising out of Party B’s violation of this
section; and (3) the execution or performance of this Agreement shall not
violate any contract or agreement to which it is a party or by which it or its
assets are bounded.

 
 
3

--------------------------------------------------------------------------------

 
 
3.2
Party B and Opco hereto represent to Party A that: With respect to the shares
held by Party B in Opco, (1) Party B are legally registered shareholders of Opco
and have paid Opco the full amount of their respective portions of Opco’s
registered capital required under the PRC laws; (2) none of Party B, has
mortgaged or pledged his shares of Opco, nor has either of them granted any
security interest or borrow against his shares of Opco in any form; and (3) none
of Party B has sold or will sell to any third party its shares in Opco.
     
With respect to the assets of Opco which may be transferred to Party A at Party
A’s option hereunder, (1) Opco owns all such assets and has not mortgaged or
pledged or otherwise encumber such assets; and (2) Opco has not sold or will
sell to any third party such assets.
   
3.3
Opco hereto represents to Party A that: (1) it is a limited liability company
duly registered and validly existing under the PRC law; and (2) its business
operations are in compliance with applicable laws of the PRC in all material
aspects.
   
4.
COVENANTS
   
The Parties further agree as follows:
   
4.1
Before Party A has acquired all the shares/assets and business of Opco by
exercising the purchase option provided hereunder, Opco shall not:

 
4.1.1           sell, assign, mortgage or otherwise dispose of, or create any
encumbrance on, any of its assets, operations or any legal or beneficiary
interests with respect to its revenues (unless such sale, assignment, mortgage,
disposal or encumbrance is relating to its daily operation or has been disclosed
to and agreed upon by Party A in writing);
 
4.1.2           enter into any transaction which may materially affect its
assets, liability, operation, shareholders’ shares or other legal rights (unless
such transaction is relating to its daily operation or has been disclosed to and
agreed upon by Party A in writing); and
 
4.1.3           distribute any dividend to its shareholders in any manner.


4.2
Before Party A has acquired all the shares/assets/business of Opco by exercising
the purchase option provided hereunder, Party B and Party C shall not:
     
4.2.1      sell, assign, mortgage or otherwise dispose of, or create any
encumbrance on, any of the shares held by them in Opco.
   
4.3
Before Party A has acquired all the shares/assets/business of Opco by exercising
the purchase option provided hereunder, Party B and/or Opco shall not
individually or collectively:



 
4

--------------------------------------------------------------------------------

 
 
4.3.1           supplement, alter or amend the articles of association of Opco
in any manner to the extent that such supplement, alteration or amendment may
have a material effect on Opco’s assets, liability, operation, shareholders’
shares or other legal rights;
 
4.3.2           cause Opco to enter into any transaction to the extent such
transaction may have a material effect on Opco’s assets, liability, operation,
shareholders’ shares or other legal rights (unless such transaction is relating
to Opco’s daily operation or has been disclosed to and agreed upon by Party A in
writing); and
 
4.4  
Party B shall entrust Party A to manage Opco in accordance with Entrusted
Management Agreement, signed by and between Party B, Opco and Party A on
November 22, 2010.

 
4.5  
Non Competition:

 
When Party A exercises the Option, each of Party B and Opco irrevocably and
unconditionally agree and undertake to Party A that it will not without the
prior written consent of Party A:-
 
a. be directly or indirectly engaged or concerned (whether as an employee,
agent, independent contractor, consultant, advisor or otherwise) in the conduct
of any business competing with Party A’s Business (the “Business”);
 
b. carry on for his/its own account either alone or in partnership or be
concerned as a director or shareholder in any company engaged in any business
competing with the Business;
 
c. assist any person, firm or company with technical advice or assistance in
relation to any business competing with the Business;
 
d. solicit or entice away or attempt to solicit or entice away the custom of any
person, firm, company or organization who shall at any time have been a
customer, client, distributor or agent of Party A or in the habit of dealing
with Party A;
 
e. solicit or entice away or attempt to solicit or entice away from Party A any
person who is an officer, manager or employee of Party A whether or not such
person would commit a breach of his contract of employment by reason of leaving
Party A;
 
 
5

--------------------------------------------------------------------------------

 
 
f. in relation to any trade, business or company, use any name in such a way as
to be capable of or likely to be confused with the name of Party A and shall use
all reasonable endeavors to procure that no such name shall be used by any other
person, firm or company;
 
g. otherwise be interested, directly or indirectly, in any business competing
with the Business.
 
5.           ASSIGNMENT OF AGREEMENT


5.1
Party B and Opco shall not transfer their rights and obligations under this
Agreement to any third party without the prior written consent of Party A.
   
5.2
Each of Party B and Opco hereby agrees that Party A shall have the right to
transfer all of its rights and obligation under this Agreement to any third
party whenever it desires. Any such transfer shall only be subject to a written
notice sent to Party B and Opco by Party A, and no any further consent from
Party B and Opco will be required.

 
6.           CONFIDENTIALITY
 
The Parties acknowledge and confirm that any oral or written materials exchanged
by the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of all such materials. Without
the written approval by the other Parties, any Party shall not disclose to any
third party any relevant materials, but the following circumstances shall be
excluded:


6.1
The materials is known or will be known by the public (except for any materials
disclosed to the public by the Party who receives such materials);
   
6.2
The materials are required to be disclosed under the applicable laws or the
rules or provisions of stock exchange; or
   
6.3
The materials disclosed by each Party to its legal or financial consultant
relate to the transaction contemplated under this Agreement, and such legal or
financial consultant shall comply with the confidentiality set forth in this
Section. The disclosure of the confidential materials by an employee of any
Party shall be deemed disclosure of such materials by such Party, and such Party
shall be liable for breaching the contract. This Article 6 shall survive this
Agreement even if this Agreement is invalid, amended, revoked, terminated or
unenforceable by any reason.

 
7.           BREACH OF CONTRACT
 
Any violation of any provision hereof, any incomplete or mistaken performance of
any obligation provided hereunder, any misrepresentation made hereunder, any
material nondisclosure or omission of any material fact, or any failure to
perform any covenants provided hereunder by any Party shall constitute a breach
of this Agreement. The breaching Party shall be liable for any such breach
pursuant to the applicable laws.
 
 
6

--------------------------------------------------------------------------------

 
 
8.
APPLICABLE LAW AND DISPUTE RESOLUTION
     
8.1     Applicable Law
The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
PRC.
     
8.2     Dispute Resolution
The Parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the “CIETAC”) in Beijing in
accordance with its rules. The arbitration shall take place in Beijing. The
arbitration award shall be final, conclusive and binding upon both Parties.
   
9.
EFFECTIVENESS AND TERMINATION
     
9.1
This Agreement shall be effective upon the execution hereof by all Parties
hereto and shall remain effective thereafter.
       
9.2
This Agreement may not be terminated without the unanimous consent of all the
Parties except that Party A may, by giving thirty days prior notice to the other
Parties hereto, terminate this Agreement.

 
10.           MISCELLANEOUS
 
10.1 Amendment, Modification and Supplement
Any amendment and supplement to this Agreement shall be made by the Parties in
writing. The amendment and supplement duly executed by each Party shall be
deemed an integral part of this Agreement and shall have the same legal effect
as this Agreement.
 
10.2           Entire Agreement
The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous agreements and understandings in oral or
written form.
 
 
7

--------------------------------------------------------------------------------

 
 
10.3           Severability
If any provision of this Agreement is adjudicated to be invalid or
non-enforceable according to relevant PRC laws of the PRC, such a provision
shall be deemed invalid only to the extent the PRC laws are applicable in China,
and the validity, legality and enforceability of the other provisions hereof
shall not be affected or impaired in any way. The Parties shall, through
consultation based on the principal of fairness, replace such invalid, illegal
or non-enforceable provision with valid provision so that any substituted
provision may bring the similar economic effects as those intended by the
invalid, illegal or non-enforceable provision.
 
10.4           Headings
The headings contained in this Agreement are for the convenience of reference
only and shall not in any other way affect the interpretation, explanation or
the meaning of the provisions of this Agreement.
 
10.5           Language and Copies
This Agreement is written in Chinese and English and both the English version
and Chinese version shall have the same effect. This Agreement is executed in 3
copies for each version and each original copy has the same legal effect.
 
10.6           Successor
This Agreement shall bind and benefit the successor or the transferee of each
Party.
 
 
(The page is intentionally left blank)
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 



 
Appendix A
   
1.
Bi Liping, a citizen of PRC with ID Card number of 130503197505060023, owns 85%
shares of Hebei Zhongding Real Estate Development Co., Ltd.;
       
2.
Guo Jianfei, a citizen of PRC with ID Card number of 130503197310310010, owns 5%
shares of Hebei Zhongding Real Estate Development Co., Ltd.;
       
3.
Guo Jianhe, a citizen of PRC with ID Card number of 130503197109110017, owns 3%
shares of Hebei Zhongding Real Estate Development Co., Ltd.;
       
4.
Li Liying, a citizen of PRC with ID Card number of 130502197102060049, owns 2%
shares of Hebei Zhongding Real Estate Development Co., Ltd.;
       
5.
Zhao Li, a citizen of PRC with ID Card number of 130503690809002, owns 5% shares
of Hebei Zhongding Real Estate Development Co., Ltd.



 
 
9

--------------------------------------------------------------------------------

 
 
[ex10-10.jpg]
 
 
10

--------------------------------------------------------------------------------

 
 


 

